DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “one or more sensors” is recited. It is unclear whether or not these are the same “one or more sensors” as recited in claim 1. Applicant is recommended to amend the limitation to recite --the one or more sensors-- in order to clarify the claim.
Regarding claim 16, the transitional phrase “encompasses” is unclear as to whether the scope of the claim is open or closed to un recited elements. Applicant is recommended to use transitional phrases as recited in MPEP 2111.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (2010/0224191).
Regarding claim 1, Dixon discloses an Oxygen Flow Control Unit (OFCU) configured to provide a closed loop oxygen supply system (closed loop FiO2 control process) for maintaining a subject's blood oxygen level (based on measurements of the oxygen concentration in the patient’s bloodstream and the desired oxygen concentration provided by the user) (para. 0037), the OFCU comprising: an oxygen source (connected to oxygen inlet 36) fluidly connected to an oxygen inlet port (port to mixing manifold in 57) via a valve (62; O2 flow controller -- controls flow of oxygen therefore is a valve) (para. 0036); a computing device (20; control subsystem) comprising at least one processor (22) electrically connected to a valve controller (30; pneumatic subsystem interface controls the valve that controls amount of oxygen; see para. 0022) and to a power regulator (power supply, see para. 0024); one or more communication devices (14, 28, 34; sensor I/F, pneumatic system I/F, control subsystem I/F) connecting the PO2 thresholds; operator input is received via input devices 26) (para. 0037-0038); a sensor input module(12; sensor module)  configured to: record a subject's actual blood oxygen level (via sensor 10; which is a pulse oximeter sensor that reads blood oxygen level) (para. 0018), and calculate a difference between the subject's actual blood oxygen level and the subject's target blood oxygen level (comparison of measured blood oxygen concentration relative to thresholds set) (para. 0043); a control module (94; FiO2 control) configured to: instruct the valve controller to increase oxygen flow from the oxygen inlet port of the valve to an oxygen outlet port of the valve when the subject target blood oxygen level is less than subject's lower threshold desired blood oxygen level; instruct the valve controller to decrease oxygen flow from the oxygen inlet port to the valve to an oxygen outlet port of the valve when the subject's target blood oxygen level is greater than subject's upper threshold blood oxygen level (see para. 0043 for controlling of FiO2 in response to lower and upper threshold blood oxygen levels); and a regulated oxygen delivery system (68; gas flow controller) fluidly connected to the oxygen outlet port of the valve (gas flow controller which controls flow of mixed gas suppled to the patient as determined by commands received from the control subsystem) (para. 0036).
Regarding claim 2, Dixon discloses that the valve is a proportional controlled valve (62; O2 flow controller -- controls flow of oxygen therefore is a valve and controls based on needed amount) (para. 0036).
2 flow controller -- receives input electrically to control the flow) (para. 0036).
Regarding claim 4, Dixon discloses that the valve controller reacts to inputs as directed by the microprocessor acting through the controller (FiO2 control receives processed sensor data and reacts accordingly based on thresholds set) (para. 0039 and 0043).
Regarding claim 9, Dixon discloses that the data input module is a touch screen module (para. 0022).
Regarding claim 10, Dixon discloses that the sensor input module is configured for wired connectivity (RS-232 serial interface) (para. 0018).
Regarding claim 11, Dixon discloses that the valve is controlled by a closed loop algorithm to meter supplemental oxygen based on need as measured by a blood oxygen saturation sensor (sensor 10 that is a pulse oximeter; as described in para. 0039 and 0043 is a closed loop FiO2 control process based on SpO2 measurements and thresholds) 
Regarding claim 12, Dixon discloses one or more sensors configured to accurately detect data from a subject while in motion (the pulse oximeter is attached to the patient and patient is still able to move while having the sensor measuring data) (see para. 0018 regarding the sensor).
Regarding claims 13 and 15, Dixon discloses that the closed loop control algorithm utilizes heart rate/perfusion index as input parameter to control the valve (pulse rate of patient generates status information associated with the SpO2 data, for example, a perfusion index, signal quality index) (para. 0018).
2 flow controller -- controls flow of oxygen therefore is a valve) (para. 0036) to reach a target blood oxygen saturation (see para. 0043 for controlling of FiO2 in response to lower and upper threshold blood oxygen levels).
Regarding claim 17, Dixon discloses that the blood oxygen saturation is measured using non-invasive oxygen saturation level sensors (the pulse oximeter is attached to the patient) (see para. 0018 regarding the sensor).
Regarding claim 18, Dixon discloses measuring the heart rate of the subject and controlling the valve based on the measured heart rate of the subject (pulse rate of patient generates status information associated with the SpO2 data, for example, a perfusion index, signal quality index) (para. 0018-0019).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placik (2019/0184210).
Regarding claim 20, Schmidt discloses a method of synchronizing the oxygen flow with the inhale/exhale cycle of the individual comprising measuring the pressure in the oxygen supply line and opening and closing the valve synchronized with the breathing of the individual (synchronize discharge event with the inhalation of a breath by the user, sensor is detecting pressure placed near the nose at the end of the breathing tube) (para. 0029).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvie (2003/0189492).
Regarding claim 21, Harvie discloses a method to measure the remaining pressure in the oxygen tank and calculate the time remaining in the tank in minutes versus pounds per square inch and display that information to the patient and their caregiver (display device that discloses tank pressure, the time remaining before tank is exhausted) (para. 0099; see also FIG. 4 for pressure display in PSI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (2010/0224191) as applied to claim 1 above, and in view of Schneider et al. (2011/0247622).
Regarding claim 5, Dixon has everything as claimed, but does not disclose that the power regulator is powered by an integral battery.
Schneider teaches an oxygen delivery device that is powered by an integral battery (104; battery pack) (para. 0259).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supply of Dixon to be an integral battery as taught by Schneider to provide the system with the ability of being .

Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (2010/0224191) as applied to claim 1 above, and in view of Johnson et al. (2020/0054520).
Regarding claim 6-8, Dixon has everything as claimed, but does not disclose that the communication device comprises a bluetooth connection/wifi connection/an LTE Connection.
However, Johnson teaches a ventilation device that has a communication device that is a Bluetooth connection/wifi connection/an LTE Connection (WiFi, Bluetooth, or cellular inclduign pulse oximeters) (para. 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication device of Dixon to be a Bluetooth connection/wifi connection/an LTE Connection as taught by Johnson in order to allow the system to operate wirelessly without having too many wires that may be tangled.

Claim 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (2010/0224191) as applied to claim 1 and 16 above, and in view of Romano (2019/0175864).
Regarding claim 14 and 19, Dixon does not disclose measuring the respiratory rate of the subject and controlling the valve based on the measured respiratory rate of the subject.
Romano teaches an oxygen delivery system that measuring the respiratory rate of the subject (sensors for measuring respiration rate information) and controlling a valve based on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Dixon to measure respiration rate and control the valve based on the measured respiratory rate of the subject as taught by Romano in order to provide the proper oxygen concentration according to the person’s metabolic oxygen to ensure proper oxygenation of the patient (para. 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619